Exhibit 10.2

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 17, 2010, by and between Niska Gas Storage Partners LLC, a Delaware
limited liability company (the “Company”), and Niska Sponsor Holdings
Coöperatief U.A., a coöpertief formed in the Netherlands (“Holdco”).

 

WHEREAS, this Agreement is made in connection with the transactions contemplated
by the Contribution, Assignment and Assumption Agreement dated May 7, 2010 (the
“Contribution Agreement”);

 

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of Holdco pursuant to the Contribution
Agreement; and

 

WHEREAS, it is a condition to the obligations of Holdco under the Contribution
Agreement that this Agreement be executed and delivered;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                                Definitions.  Capitalized terms used
herein without definition shall have the meanings given to them in the Operating
Agreement of the Company dated May 17, 2010, as amended from time to time (the
“Operating Agreement”).  The terms set forth below are used herein as so
defined:

 

“Affiliate” means, with respect to a specified Person, directly or indirectly
controlling, controlled by, or under direct or indirect common control with such
specified Person.  For the purposes of this definition, “control” means the
power to direct or cause the direction of the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” has the meaning given to such term in the introductory paragraph.

 

“Commission” has the meaning given to such term in Section 1.02.

 

“Company” has the meaning given to such term in the introductory paragraph.

 

“Contribution Agreement” has the meaning given to such term in the recitals of
this Agreement.

 

“Effectiveness Period” has the meaning given to such term in Section 2.01.

 

“Holdco” has the meaning given to such term in the introductory paragraph.

 

--------------------------------------------------------------------------------


 

“Holder” means the record holder of any Registrable Securities.

 

“Losses” has the meaning given to such term in Section 2.07(a) of this
Agreement.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

 

“Notice” has the meaning given to such term in Section 2.01.

 

“Person” means any individual, corporation, partnership, voluntary association,
partnership, joint venture, trust, limited liability partnership, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

 

“Registration Statement” has the meaning given to such term in Section 2.01.

 

“Registrable Securities” means the aggregate number of (i) Common Units issued
(or issuable) to Holdco pursuant to the Contribution Agreement (including
pursuant to the Deferred Issuance and Distribution); (ii) Subordinated Units;
and (iii) Common Units issuable upon conversion of the Subordinated Units or the
Combined Interests pursuant to the terms of the Operating Agreement, which
Registrable Securities are subject to the rights provided herein until such
rights terminate pursuant to the provisions hereof.

 

“Registration Expenses” has the meaning given to such term in Section 2.06(b).

 

“Registration Statement” has the meaning given to such term in Section 2.01.

 

“Selling Expenses” has the meaning given to such term in Section 2.06(b).

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

 

“Shelf Registration Statement” has the meaning given to such term in
Section 2.01.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

Section 1.02                                Registrable Securities.  Any
Registrable Security will cease to be a Registrable Security (a) at the time a
Registration Statement covering such Registrable Security has been declared
effective by the Securities and Exchange Commission (the “Commission”), or
otherwise has become effective, and such Registrable Security has been sold or
disposed of pursuant to such Registration Statement; (b) at the time such
Registrable Security has been disposed of pursuant to Rule 144 (or any similar
provision then in effect under the Securities Act of 1933 (the “Securities
Act”)); (c) 10 years after Holdco ceases to be an Affiliate of the Manager of
the Company (including where the Manager ceases to be the Manager of the
Company); (d) if such Registrable Security is held by the Company or one of its
subsidiaries; (e)

 

2

--------------------------------------------------------------------------------


 

at the time such Registrable Security has been sold in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of such securities; or (f) if such Registrable Security has been sold
in a private transaction in which the transferor’s rights under this Agreement
are assigned to the transferee and such transferee is not an Affiliate of the
Manager of the Company, at the time that is two years following the later of:
(i) if the Registrable Security is a Subordinated Unit, the conversion of the
Subordinated Units into Common Units and (ii) the transfer of such Registrable
Security to such transferee.

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.01                                Demand Registration.  Upon the
written request (a “Notice”) by Holders owning at least 1 million of the
then-outstanding Registrable Securities, subject to adjustment pursuant to
Section 3.04, the Company shall file with the Commission, as soon as reasonably
practicable, but in no event more than 90 days following the receipt of the
Notice, a registration statement (each, a “Registration Statement”) under the
Securities Act providing for the resale of the Registrable Securities (which
may, at the option of the Holders giving such Notice, be a registration
statement under the Securities Act that provides for the resale of the
Registrable Securities pursuant to Rule 415 from time to time by the Holders (a
“Shelf Registration Statement”)).  The Company shall use its commercially
reasonable efforts to cause each Registration Statement to be declared effective
by the Commission as soon as reasonably practicable after the initial filing of
the Registration Statement.  Any Registration Statement shall provide for the
resale pursuant to any method or combination of methods legally available to,
and requested by, the Holders of any and all Registrable Securities covered by
such Registration Statement.  The Company shall use its commercially reasonable
efforts to cause each Registration Statement filed pursuant to this Section 2.01
to be continuously effective, supplemented and amended to the extent necessary
to ensure that it is available for the resale of all Registrable Securities by
the Holders until all Registrable Securities covered by such Registration
Statement have ceased to be Registrable Securities (the “Effectiveness
Period”).  Each Registration Statement when effective (and the documents
incorporated therein by reference) shall comply as to form with all applicable
requirements of the Securities Act and shall not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading.  There shall be no
limit on the number of Registration Statements that may be required by the
Holders hereunder.

 

Section 2.02                                Underwritten Offerings.

 

(a)                                  Request for Underwritten Offering.  In the
event that one or more Holders collectively elect to dispose of at least 1
million Registrable Securities (subject to adjustment pursuant to Section 3.04)
under a Registration Statement pursuant to an Underwritten Offering, the Company
shall, upon request by such Holders, retain underwriters in order to permit such
Holders to effect such sale though an Underwritten Offering.  The obligation of
the Company to retain underwriters shall include entering into an underwriting
agreement in customary form with the Managing Underwriter or underwriters, which
shall include, among other provisions, indemnities to the effect and to the
extent provided in Section 2.07 and taking all reasonable actions as are
requested by the Managing Underwriter or underwriters to expedite or facilitate
the disposition of such Registrable Securities.  The Company shall, upon request
of the Holders,

 

3

--------------------------------------------------------------------------------


 

cause its management to participate in a roadshow or similar marketing effort on
behalf of the Holders.

 

(b)                                 Limitation on Underwritten Offerings.  In no
event shall the Company be required hereunder to participate in more than two
Underwritten Offerings in any 12-month period.

 

(c)                                  General Procedures.  In connection with any
Underwritten Offering under this Agreement, the Company shall be entitled to
select the Managing Underwriter or underwriters.  In connection with any
Underwritten Offering under this Agreement, each Selling Holder and the Company
shall be obligated to enter into an underwriting agreement that contains such
representations, covenants, indemnities and other rights and obligations as are
customary in underwriting agreements for firm commitment offerings of
securities.  No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such  underwriting agreement.  Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters also be made to and for such Selling Holder’s
benefit and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also be conditions precedent
to such Selling Holder’s obligations.  No Selling Holder shall be required to
make any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf, its intended method of distribution and any other representation
required by law.  If any Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw from the Underwritten
Offering by notice to the Company and the Managing Underwriter; provided,
however, that such withdrawal must be made at a time prior to the time of
pricing of such Underwritten Offering.  No such withdrawal shall affect the
Company’s obligation to pay Registration Expenses.

 


SECTION 2.03                                DELAY RIGHTS.  IF THE MANAGER OR ITS
DELEGATE DETERMINES THAT THE COMPANY’S COMPLIANCE WITH ITS OBLIGATIONS UNDER
THIS ARTICLE II WOULD BE MATERIALLY DETRIMENTAL TO THE COMPANY AND ITS MEMBERS
BECAUSE SUCH REGISTRATION WOULD (A) MATERIALLY INTERFERE WITH A SIGNIFICANT
ACQUISITION, REORGANIZATION, FINANCING OR OTHER SIMILAR TRANSACTION INVOLVING
THE COMPANY, (B) REQUIRE PREMATURE DISCLOSURE OF MATERIAL INFORMATION THAT THE
COMPANY HAS A BONA FIDE BUSINESS PURPOSE FOR PRESERVING AS CONFIDENTIAL OR
(C) RENDER THE COMPANY UNABLE TO COMPLY WITH APPLICABLE SECURITIES LAWS, THEN
THE COMPANY SHALL HAVE THE RIGHT TO POSTPONE COMPLIANCE WITH ITS OBLIGATIONS
UNDER THIS ARTICLE II FOR A PERIOD OF NOT MORE THAN THREE MONTHS, PROVIDED, THAT
SUCH RIGHT PURSUANT TO THIS SECTION 2.03 MAY NOT BE UTILIZED MORE THAN TWICE IN
ANY TWELVE-MONTH PERIOD.


 

Section 2.04                                Sale Procedures.  In connection with
its obligations under this Article II, the Company will, as expeditiously as
possible:

 

(a)                                  prepare and file with the Commission such
amendments and supplements to each Registration Statement and the prospectus
used in connection therewith as may be necessary to keep each Registration
Statement effective for the Effectiveness Period and as may be necessary

 

4

--------------------------------------------------------------------------------


 

to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration
Statement;

 

(b)                                 if a prospectus supplement will be used in
connection with the marketing of an Underwritten Offering and the Managing
Underwriter notifies the Company in writing that, in the sole judgment of such
Managing Underwriter, inclusion of detailed information in such prospectus
supplement is of material importance to the success of the Underwritten Offering
of such Registrable Securities, the Company shall use its commercially
reasonable efforts to include such information in such prospectus supplement;

 

(c)                                  furnish to each Selling Holder (i) as far
in advance as reasonably practicable before filing a Registration Statement or
any supplement or amendment thereto, upon request, copies of reasonably complete
drafts of all such documents proposed to be filed (including exhibits and each
document incorporated by reference therein to the extent then required by the
rules and regulations of the Commission), and provide each such Selling Holder
the opportunity to object to any information pertaining to such Selling Holder
and its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing a Registration Statement or supplement or amendment thereto, and
(ii) such number of copies of such Registration Statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement;

 

(d)                                 if applicable, use its commercially
reasonable efforts to register or qualify the Registrable Securities covered by
a Registration Statement under the securities or blue sky laws of such
jurisdictions as the Selling Holders or, in the case of an Underwritten
Offering, the Managing Underwriter, shall reasonably request; provided, however,
that the Company will not be required to qualify generally to transact business
in any jurisdiction where it is not then required to so qualify or to take any
action that would subject it to general service of process in any jurisdiction
where it is not then so subject;

 

(e)                                  promptly notify each Selling Holder and
each underwriter, at any time when a prospectus is required to be delivered
under the Securities Act, of (i) the filing of a Registration Statement or any
prospectus or prospectus supplement to be used in connection therewith, or any
amendment or supplement thereto, and, with respect to such Registration
Statement or any post-effective amendment thereto, when the same has become
effective; and (ii) any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to a Registration Statement or any prospectus or
prospectus supplement thereto;

 

(f)                                    immediately notify each Selling Holder
and each underwriter, at any time when a prospectus is required to be delivered
under the Securities Act, of (i) the happening of any event as a result of which
the prospectus or prospectus supplement contained in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of the prospectus contained
therein, in the light of the circumstances under which a statement is made);
(ii) the issuance or threat of issuance by the Commission of

 

5

--------------------------------------------------------------------------------


 

any stop order suspending the effectiveness of a Registration Statement, or the
initiation of any proceedings for that purpose; or (iii) the receipt by the
Company of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the applicable securities or blue
sky laws of any jurisdiction.  Following the provision of such notice, the
Company agrees to, as promptly as practicable, amend or supplement the
prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other reasonable action as is
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;

 

(g)                                 upon request and subject to appropriate
confidentiality obligations, furnish to each Selling Holder copies of any and
all transmittal letters or other correspondence with the Commission or any other
governmental agency or self-regulatory body or other body having jurisdiction
(including any domestic or foreign securities exchange) relating to any offering
of Registrable Securities;

 

(h)                                 in the case of an Underwritten Offering,
furnish upon request, (i) an opinion of counsel for the Company dated the date
of the closing under the underwriting agreement and (ii) a “cold comfort”
letter, dated the pricing date of such Underwritten Offering (to the extent
available) and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent public
accountants who have certified the Company’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “cold comfort” letter shall be in customary form and
covering substantially the same matters with respect to such registration
statement (and the prospectus and any prospectus supplement included therein) as
have been customarily covered in opinions of issuer’s counsel and in
accountants’ letters delivered to the underwriters in Underwritten Offerings of
securities by the Company and such other matters as such underwriters and
Selling Holders may reasonably request;

 

(i)                                     otherwise use its commercially
reasonable efforts to comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

 

(j)                                     make available to the appropriate
representatives of the Managing Underwriter and Selling Holders access to such
information and Company personnel as is reasonable and customary to enable such
parties to establish a due diligence defense under the Securities Act;

 

(k)                                  cause all Registrable Securities registered
pursuant to this Agreement to be listed on each securities exchange or
nationally recognized quotation system on which similar securities issued by the
Company are then listed;

 

(l)                                     use its commercially reasonable efforts
to cause the Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the Selling Holders to
consummate the disposition of the Registrable Securities;

 

6

--------------------------------------------------------------------------------


 

(m)                               provide a transfer agent and registrar for all
Registrable Securities covered by a Registration Statement not later than the
effective date of such registration statement; and

 

(n)                                 enter into customary agreements and take
such other actions as are reasonably requested by the Selling Holders or the
underwriters, if any, in order to expedite or facilitate the disposition of the
Registrable Securities.

 

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (f) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities by means of a
prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection
(f) of this Section 2.04 or until it is advised in writing by the Company that
the use of the prospectus may be resumed, and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus.

 

Section 2.05                                Cooperation by Holders.  The Company
shall have no obligation to include in a Registration Statement, or in an
Underwritten Offering pursuant to Section 2.02(a), Registrable Securities of a
Selling Holder who has failed to timely furnish such information that, in the
opinion of counsel to the Company, is reasonably required in order for the
Registration Statement or prospectus supplement, as applicable, to comply with
the Securities Act.

 

Section 2.06                                Expenses.

 

(a)                                  Expenses.  The Company will pay all
reasonable Registration Expenses including in the case of an Underwritten
Offering, regardless of whether any sale is made in such Underwritten Offering.
Each Selling Holder shall pay all Selling Expenses in connection with any sale
of its Registrable Securities hereunder. In addition, except as otherwise
provided in Section 2.07, the Company shall not be responsible for legal fees
incurred by Holders in connection with the exercise of such Holders’ rights
hereunder.

 

(b)                                 Certain Definitions.  “Registration
Expenses” means all expenses incident to the Company’s performance under or
compliance with this Agreement to effect the registration of Registrable
Securities on a Registration Statement pursuant to Section 2.01 and/or in
connection with an Underwritten Offering pursuant to Section 2.02(a), and the
disposition of such Registrable Securities, including, without limitation, all
registration, filing, securities exchange listing and securities exchange fees,
all registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, any transfer taxes and the fees and
disbursements of counsel and independent public accountants for the Company,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance.  “Selling Expenses” means all
underwriting fees, discounts and selling commissions applicable to the sale of
Registrable Securities.

 

Section 2.07                                Indemnification.

 

(a)                                  By the Company.  In the event of a
registration of any Registrable Securities under the Securities Act pursuant to
this Agreement, the Company will indemnify and hold

 

7

--------------------------------------------------------------------------------


 

harmless each Selling Holder participating therein, its directors, officers,
employees and agents, and each Person, if any, who controls such Selling Holder
within the meaning of the Securities Act and the Exchange Act of 1934 (the
“Exchange Act”), and its directors, officers, employees or agents, against any
losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder, director, officer, employee, agent or controlling
Person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact (in the case of any
prospectus, in the light of the circumstances under which such statement is
made) contained in a Registration Statement, any preliminary prospectus or
prospectus supplement, free writing prospectus or final prospectus or prospectus
supplement contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in the light of the circumstances under
which they were made) not misleading, and will reimburse each such Selling
Holder, its directors, officers, employee and agents, and each such controlling
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings as such
expenses are incurred; provided, however, that the Company will not be liable in
any such case if and to the extent that any such Loss arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by such Selling
Holder, its directors, officers, employees and agents or such controlling Person
in writing specifically for use in a Registration Statement, or prospectus or
any amendment or supplement thereto, as applicable. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Selling Holder or any such directors, officers, employees agents or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

 

(b)                                 By Each Selling Holder.  Each Selling Holder
agrees severally and not jointly to indemnify and hold harmless the Company, its
directors, officers, employees and agents and each Person, if any, who controls
the Company within the meaning of the Securities Act or of the Exchange Act, and
its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Company to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in a Registration
Statement or prospectus supplement relating to the Registrable Securities, or
any amendment or supplement thereto; provided, however, that the liability of
each Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

 

(c)                                  Notice.  Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability that it may have to any indemnified party other than under this
Section 2.07.  In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof.  The indemnifying
party shall be entitled to participate in and, to the extent it shall wish,

 

8

--------------------------------------------------------------------------------


 

to assume and undertake the defense thereof with counsel reasonably satisfactory
to such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.07 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.  Notwithstanding any other provision of this Agreement, no
indemnified party shall settle any action brought against it with respect to
which it is entitled to indemnification hereunder without the consent of the
indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 2.07 is held by a court or government agency of
competent jurisdiction to be unavailable to any indemnified party or is
insufficient to hold them harmless in respect of any Losses, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Loss in such proportion as is appropriate to reflect the relative fault
of the indemnifying party on the one hand and of such indemnified party on the
other in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall the Selling Holder be required to contribute an
aggregate amount in excess of the dollar amount of proceeds (net of Selling
Expenses) received by such Selling Holder from the sale of Registrable
Securities giving rise to such indemnification.  The relative fault of the
indemnifying party on the one hand and the indemnified party on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties
hereto agree that it would not be just and equitable if contributions pursuant
to this paragraph were to be determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to herein.  The amount paid by an indemnified party as a result of the
Losses referred to in the first sentence of this paragraph shall be deemed to
include any legal and other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any Loss that is the subject
of this paragraph. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of fraudulent misrepresentation.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Other Indemnification.  The provisions of
this Section 2.07 shall be in addition to any other rights to indemnification or
contribution that an indemnified party may have pursuant to law, equity,
contract or otherwise.

 

Section 2.08                                Rule 144 Reporting.  With a view to
making available the benefits of certain rules and regulations of the Commission
that may permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its commercially reasonable efforts to:

 

(a)                                  make and keep public information regarding
the Company available, as those terms are understood and defined in Rule 144
under the Securities Act, at all times from and after the date hereof;

 

(b)                                 file with the Commission in a timely manner
all reports and other documents required of the Company under the Exchange Act
at all times from and after the date hereof; and

 

(c)                                  so long as a Holder owns any Registrable
Securities, furnish to such Holder forthwith upon request a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed as such Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing such Holder to sell any such
securities without registration.

 

Section 2.09                                Transfer or Assignment of
Registration Rights.  The rights to cause the Company to register Registrable
Securities granted to a Holder by the Company under this Article II may be
transferred or assigned by such Holder to one or more transferee(s) or
assignee(s) of such Registrable Securities (or Subordinated Units prior to
conversion); provided, however, that (a) unless such transferee or assignee is
an Affiliate of Holdco, each such transferee or assignee holds Registrable
Securities (or Subordinated Units prior to conversion) representing at least 1
million of the then-outstanding Registrable Securities, subject to adjustment
pursuant to Section 3.04, (b) the Company is given written notice prior to any
said transfer or assignment, stating the name and address of each such
transferee and identifying the Registrable Securities with respect to which such
registration rights are being transferred or assigned, and (c) each such
transferee agrees to be bound by this Agreement.

 

Section 2.10                                Restrictions on Public Sale by
Holders of Registrable Securities.  Each Holder who, along with its Affiliates,
holds at least 1 million of the then-outstanding Registrable Securities, subject
to adjustment pursuant to Section 3.04, agrees to enter into a customary letter
agreement with underwriters providing such Holder will not effect any public
sale or distribution of the Registrable Securities during the 90 calendar day
period beginning on the date of a prospectus or prospectus supplement filed with
the Commission with respect to the pricing of an Underwritten Offering, provided
that (i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Company or the officers, directors or any other unitholder of the Company on
whom a restriction is imposed and (ii) the restrictions set forth in this
Section 2.10 shall not apply to any Registrable Securities that are included in
such Underwritten Offering by such Holder.

 

10

--------------------------------------------------------------------------------


 

ARTICLE III
MISCELLANEOUS

 

Section 3.01                                Communications.  All notices and
other communications provided for or permitted hereunder shall be made in
writing by facsimile, electronic mail, courier service or personal delivery:

 


(A)                                  IF TO HOLDCO:


 

Niska Sponsor Holdings Coöperatief U.A.
1001 Fannin Street, Suite 2500

Houston, TX 77002

Attention:  General Counsel

Facsimile: 1-866-452-8832

 

with a copy to:

 

Riverstone Holdings LLC

712 Fifth Ave. 51st Floor

New York, NY 10019

Attention:  Olivia Wassenaar

Facsimile: 212.993.0077

 

(b)                                 if to a transferee of Holdco, to such Holder
at the address provided pursuant to Section 2.09; and

 

(c)                                  if to the Company:

 

Niska Gas Storage Partners LLC
1001 Fannin Street, Suite 2500

Houston, TX 77002

Attention:  General Counsel

Facsimile: 1-866-452-8832

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via electronic mail; and when actually received, if
sent by courier service or any other means.

 

Section 3.02                                Successor and Assigns.  This
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of each of the parties, including subsequent Holders of Registrable
Securities to the extent permitted herein.

 

Section 3.03                                Assignment of Rights.  All or any
portion of the rights and obligations of the Holders under this Agreement may be
transferred or assigned by the Holders in accordance with Section 2.09 hereof.

 

11

--------------------------------------------------------------------------------


 

Section 3.04                                Recapitalization, Exchanges, Etc.
Affecting the Registrable Securities.  The provisions of this Agreement shall
apply to the full extent set forth herein with respect to any and all securities
of the Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) that may be issued in respect of, in
exchange for or in substitution of, the Registrable Securities, and shall be
appropriately adjusted for combinations, splits, recapitalizations, pro rata
distributions and the like occurring after the date of this Agreement.

 

Section 3.06                                Specific Performance.  Damages in
the event of breach of this Agreement by a party hereto may be difficult, if not
impossible, to ascertain, and it is therefore agreed that each party, in
addition to and without limiting any other remedy or right it may have, will
have the right to an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and enforcing specifically
the terms and provisions hereof, and each of the parties hereto hereby waives
any and all defenses it may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief. 
The existence of this right will not preclude any such party from pursuing any
other rights and remedies at law or in equity that such party may have.

 

Section 3.07                                Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.

 

Section 3.08                                Headings.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

Section 3.09                                Governing Law.  The laws of the
State of New York shall govern this Agreement.

 

Section 3.10                                Severability of Provisions.  Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

 

Section 3.11                                Scope of Agreement.  The rights
granted pursuant to this Agreement are intended to supplement and not to reduce
or replace any rights any Holders may have under the Operating Agreement with
respect to the Registrable Securities.  This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein. Except as provided in the
Operating Agreement, there are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Company set forth herein.  Except as provided in the
Operating Agreement, this Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

12

--------------------------------------------------------------------------------


 

Section 3.12                                Amendment.  This Agreement may be
amended only by means of a written amendment signed by the Company and the
Holders of a majority of the then outstanding Registrable Securities; provided,
however, that no such amendment shall materially and adversely affect the rights
of any Holder hereunder without the consent of such Holder.

 

Section 3.13                                No Presumption.  If any claim is
made by a party relating to any conflict, omission, or ambiguity in this
Agreement, no presumption or burden of proof or persuasion shall be implied by
virtue of the fact that this Agreement was prepared by or at the request of a
particular party or its counsel.

 

Section 3.14                                Aggregation of Registrable
Securities.  All Registrable Securities held or acquired by Persons who are
Affiliates of one another shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.

 

Section 3.15                                Obligations Limited to Parties to
Agreement.  Each of the parties hereto covenants, agrees and acknowledges that
no Person other than the Company and the Holders shall have any obligation
hereunder and that, notwithstanding that one or more of the Holders may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or under any documents or instruments delivered in connection herewith
or therewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Holders or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise by incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the Holders
or any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, as such, for any obligations of the Holders under this Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any assignee of the Holders  hereunder.

 

Section 3.16                                Interpretation.  All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any determination, consent or approval is to be made or given by the
Holders under this Agreement, such action shall be in the Holders’ sole
discretion unless otherwise specified.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

 

NISKA GAS STORAGE PARTNERS LLC

 

 

 

 

 

 

By:

/s/ David F. Pope

 

Name:

David F. Pope

 

Title:

President and Chief Executive Officer

 

 

 

 

 

NISKA SPONSOR HOLDINGS COÖPERATIEF U.A.

 

 

 

 

 

 

By:

/s/ David F. Pope

 

Name:

David F. Pope

 

Title:

Managing Director A

 

 

 

 

By:

/s/ K.Y. The

 

Name:

K.Y. The

 

Title:

Managing Director B

 

SIGNATURE PAGE

TO

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------